[Cite as MSRK, L.L.C. v. Twinsburg, 2012-Ohio-2608.]


STATE OF OHIO                   )                           IN THE COURT OF APPEALS
                                )ss:                        NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

MSRK, LLC                                                   C.A. No.   24949

        Appellant

        v.                                                  APPEAL FROM JUDGMENT
                                                            ENTERED IN THE
CITY OF TWINSBURG, OHIO                                     COURT OF COMMON PLEAS
                                                            COUNTY OF SUMMIT, OHIO
        Appellee                                            CASE No.   CV 2007 11 8124

                                DECISION AND JOURNAL ENTRY

Dated: June 13, 2012



        BELFANCE, Presiding Judge.

        {¶1}    Appellant MSRK, LLC (“MSRK”) appeals from the decision of the Summit

County Court of Common Pleas. For the reasons set forth below, we reverse and remand the

matter for proceedings consistent with this opinion.

                                                       I.

        In the spring of 2007, MSRK purchased approximately 80 acres of undeveloped land at

the northwest corner of Glenwood Drive and State Route 91 in the city of Twinsburg for $45,000

an acre. The property has been zoned R-4 since the 1960s. The zoning ordinance in place at the

time of MSRK’s purchase permitted a density of 1.2 units per acre. The applicable zoning

ordinance also included a 25% open space requirement. MSRK was aware of the zoning when it

purchased the property. Prior to MSRK’s purchase in 2007, the property was a working farm

known as Corbett’s farm. All of the land west of State Route 91 and immediately surrounding

Corbett’s Farm consists of developed residential lots which were developed under the then-
                                               2


applicable R-4 zoning densities. Immediately to the north of the property is a subdivision of

single-family detached houses which, when it was developed, was subject to an R-4 zoning

ordinance that allowed 2.7 units per acre. Immediately to the south of the property, and across

Glenwood Drive, is a subdivision of single-family detached housing that was developed at time

when the R-4 zoning ordinance allowed 3.4 units per acre. Immediately to the west of the

property is a subdivision of single-family detached houses which was developed under an R-4

ordinance that allowed up 1.5 units per acre. Due to constraints on the property, however, the

developed portions have an effective density of around 2 units an acre. To the east of the

property, and across State Route 91, is a planned unit development, consisting of higher density

residential housing and commercial properties. Additionally, on that side of State Route 91 is 22

acres owned by Twinsburg which is partially zoned as a planned unit development and partially

zoned as public facility. Thus, the Corbett Farm property is surrounded on three sides by R-4

single-family detached housing.    Further, the Corbett Farm property is separated from the

commercial and higher density residential development to the east by the major arterial roadway,

State Route 91.

       {¶2}   After purchase, MSRK sought to have Corbett’s Farm rezoned into three districts:

R-5 (cluster housing), PF (public facility), and C-2 (commercial). The application was denied by

the Planning Commission, and MSRK did not appeal the decision.

       {¶3}   In November 2007, MSRK filed a complaint for declaratory relief and a petition

for a writ of mandamus against the City of Twinsburg. MSRK sought numerous declarations

concerning the constitutionality of Twinsburg’s R-4 zoning ordinances including facial and as

applied due process and equal protection challenges.      In addition, MSRK alleged that the

application of the ordinance to the property resulted in a taking of the property entitling MSRK
                                                  3


to receive compensation. The matter proceeded to a lengthy bench trial, which resulted in over

1000 pages of testimony and the introduction of several binders full of exhibits. Afterwards, the

trial court ordered MSRK’s complaint and petition dismissed. The trial court concluded that

“MSRK has failed to prove beyond fair debate any of its claims. Although MSRK has presented

triable issues, it has not met its required burden of proof.”

       {¶4}    MSRK has appealed, raising four assignments of error for our review.

                                                  II.

                                   ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY FAILING TO BALANCE THE BENEFIT TO
       THE PUBLIC OF THE CURRENT R-4 ZONING CLASSIFICATION
       AGAINST THE DISADVANTAGE TO MSRK.

                                   ASSIGNMENT OF ERROR II

       APPLICATION OF THE CURRENT R-4 ZONING CLASSIFICATION TO
       THE MSRK PROPERTY HAS NO SUBSTANTIAL RELATION TO THE
       PUBLIC HEALTH, SAFETY, MORALS OR GENERAL WELFARE AS A
       MATTER OF LAW.

                                  ASSIGNMENT OF ERROR III

       THE TRIAL COURT’S DETERMINATION THAT THE BENEFIT TO THE
       PUBLIC OF APPLYING THE R-4 ZONING CLASSIFICATION TO MSRK
       PROPERTY OUTWEIGHS THE DETRIMENT TO MSRK IS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

                                  ASSIGNMENT OF ERROR IV

       THE TRIAL COURT’S DETERMINATION THAT MSRK WOULD BE
       PERMITTED TO DEVELOP ITS PROPERTY AT 2.2 UNITS PER ACRE IS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶5}    In MSRK’s four assignments of error, it raises various arguments essentially

asserting that the trial court erred in finding the zoning ordinance constitutional. However,

because we conclude that the trial court’s judgment entry does not adequately detail its analysis,
                                                 4


we are unable to review the trial court’s decision and, therefore, decline to address the merits of

MSRK’s arguments.

       {¶6}    “Zoning is a valid legislative function of a municipality’s police powers.” Jaylin

Invests., Inc. v. Moreland Hills, 107 Ohio St.3d 339, 2006-Ohio-4, ¶ 10. “A zoning regulation is

presumed to be constitutional unless determined by a court to be clearly arbitrary and

unreasonable and without substantial relation to the public health, safety, morals, or general

welfare of the community.” Goldberg Cos., Inc. v. Richmond Hts. City Council, 81 Ohio St.3d

207 (1998), syllabus. “The burden of proof remains with the party challenging an ordinance’s

constitutionality, and the standard of proof remains ‘beyond fair debate.’” Id. at 214. “[T]here is

little difference between the ‘beyond fair debate’ standard and the ‘beyond a reasonable doubt’

standard.” Cent. Motors Corp. v. Pepper Pike, 73 Ohio St.3d 581, 584 (1995). “[T]he judicial

judgment is not to be substituted for the legislative judgment in any case in which the issue or

matter is fairly debatable.” (Internal quotations and citation omitted.) Id.

       {¶7}    “A zoning ordinance may be challenged as unconstitutional on its face or as

applied to a particular set of facts.” Jaylin at ¶ 11. In the instant matter, on appeal, MSRK

asserts that the zoning ordinance is unconstitutional as applied to the Corbett Farm property. “In

an ‘as applied’ challenge to a zoning ordinance, the landowner questions the validity of the

ordinance only as it applies to a particular parcel of property. If the ordinance is unconstitutional

as applied under those limited circumstances, it nevertheless will continue to be enforced in all

other instances.” Id. at ¶ 12.

       {¶8}    In reviewing the trial court’s decision, this Court “weighs the evidence and all

reasonable inferences, considers the credibility of witnesses and determines whether in resolving

conflicts in the evidence, the [finder of fact] clearly lost its way and created such a manifest
                                                  5


miscarriage of justice that the [judgment] must be reversed and a new trial ordered.” (Internal

quotations and citations omitted.) Eastley v. Volkman, Slip Opinon No. 2012-Ohio-2179, ¶ 20.

“In weighing the evidence, the court of appeals must always be mindful of the presumption in

favor of the finder of fact.” Id. at ¶ 21.      “[I]n determining whether the judgment below is

manifestly against the weight of the evidence, every reasonable intendment and every reasonable

presumption must be made in favor of the judgment and the finding of facts.”                 (Internal

quotations and citations omitted.) Id.

       {¶9}    The instant case is no simple, straightforward matter. This case proceeded to a

trial at which over 1000 pages of testimony was elicited and over one hundred exhibits were

introduced. Over one dozen witnesses, including experts, provided testimony. Needless to say,

our review of the record reveals conflicting testimony on matters material to the determination of

the issues at hand. Nonetheless, the trial court issued a four-page judgment entry in which it

made thirteen factual findings, the vast majority of which amount to uncontested background

facts. The remainder of the entry reiterates MSRK’s arguments, states the law, and provides a

conclusion. Notably lacking from the trial court’s entry is any discussion of what the substance

of the testimony was or what testimony the trial court found important or credible. Further the

entry does not set forth any factual findings that are central to resolution of the claims. Likewise

there is no analysis applying the law to the facts. In weighing the evidence, this Court is required

to give deference to the trial court’s judgments relative to its factual findings; however, we are

unable to do that when the trial court failed to provide us with any insight into the findings that

are material to the trial court’s decision and its reasoning process. See Eastley at ¶ 21.

       {¶10} Because the trial court’s judgment entry prevents this Court from conducting a

meaningful review, we reverse its judgment and remand the matter to so that the trial court can
                                                 6


create an entry sufficient to permit appellate review. See First Resolution Invest. Corp. v. Davis,

10th Dist. No. 05AP-328, 2005-Ohio-4976, ¶ 13 (concluding that because the trial court

provided no analysis, the appellate court was “unable to conduct a meaningful review of the trial

court’s decision, as [the court was] unable to determine the factual and/or legal conclusions

reached by the trial court, as well as what evidence the trial court considered in reaching its

decision[]”). This Court takes no position on the constitutionality of the ordinance at issue and

declines to address the merits of MSRK’s arguments at this time.

                                                III.

       {¶11} In light of the foregoing, we reverse the decision of the Summit County Court of

Common Pleas and remand this matter for proceedings consistent with this opinion.

                                                                               Judgment reversed
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                     7


     Costs taxed to Appellee.




                                         EVE V. BELFANCE
                                         FOR THE COURT


WHITMORE, J.
MOORE, J.
CONCUR

APPEARANCES:

WILLIAM D. DOWLING, ORVILLE L. REED, III, and ANTHONY R. VACANTI, Attorneys
at Law, for Appellant.

SALLIE C. LUX, AMANDA M. LEFFLER, and LUCAS M. BLOWER, Attorneys at Law, for
Appellee.